Title: To Alexander Hamilton from William Willcocks, 30 July 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Sir,
            New York. July 30th. 1799.
          
          At our Rendezvous are Majr. Willcocks—Lieutent. Paymaster Smith—Lieut. Hoffman Lieut. Quarter Master Ludlow, Lieut. Wands—Adjut. Cox At Bedford, Capn. Courtlandt—At New York Capn Patterson—& Lt. Le Roy Livingston. At Brooklyn Lieut Laidlie, of the 2nd Regt.
          Colonel Smith within three Miles of the Rendezvous—
          As to the three Deserters from Capn. Pattersons Company. I should suppose they could be tried the first day the Court should be organized
          Sir, With the greatest consideration, I am Your Obdt.
          
            Wm. Willcocks
          
          Major General Hamilton.
        